DETAILED ACTION
This action is in response to applicant's amendment filed 06/17/22.
The examiner acknowledges the amendments made to the claims.
Claims 182-195 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
In light of Applicant’s amendments, including “the interconnective structures can move from interconnection to disconnection, and from disconnection to interconnection” in claim 182,  the prior art and double patenting rejections of claims 182-195 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
To the specification (of 05/25/2020):On page 1, in the paragraph after the title:  After “February 6, 2017,” --and issued as U.S. Patent 10,660,777,-- is inserted. 


Reasons for Allowance
Claims 182-195 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious an apparatus for treating obesity including, inter alia, first and second volume filling segments that comprise respective interconnective structure configured to reversibly interconnect with one another such that the interconnective structures can move from interconnection to disconnection, and from disconnection to interconnection.  The closest prior art of record Soetermans et al. (U.S. Pub. No. 2010/0100115) teaches in Figure 18 interconnective structures (tethers 67) that may be cut between first and second volume filling segments (balloons 11), and therefore may move from interconnection to disconnection, but fails to teach or render obvious the interconnective structures moving from disconnection to interconnection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771